September 26, 2008


Mr. Chad Michael Forbes
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056
Mr. David W. Holman
The Holman Law Firm, P.C.
24 Greenway Plaza, Suite 2000
Houston, TX 77046

RE:   Case Number:  06-0422
      Court of Appeals Number:  13-03-00407-CV
      Trial Court Number:  01-06-15,978

Style:      RELIANCE STEEL & ALUMINUM CO. AND SAMUEL ALVARADO
      v.
      MICHAEL SEVCIK AND CATHY LOTH

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the  above-referenced  cause.   Respondents'  Motion  to  Strike
Petitioners' Brief on the Merits is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy       |
|   |Wilborn         |
|   |Mr. Pat         |
|   |Spadachene      |